                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    JOSE LOPEZ,
                              Petitioner,
                     v.                                              CIVIL ACTION NO. 17-3952

    SUPERINTENDENT, SCI ALBION, et
    al.,
                              Respondents.

                                                       ORDER

           AND NOW, this 28th day of April 2021, upon careful and independent consideration of

the Petition for Writ of Habeas Corpus and all related filings; and upon review of the Report and

Recommendation (“R&R”) of United States Magistrate Judge Lynne A. Sitarksi and the

objections thereto; and for the reasons stated in the accompanying memorandum opinion, it is

hereby ORDERED that:

           1.       The Clerk is directed to REMOVE the case from Civil Suspense;

           2.       The objections are OVERRULED;

           3.       The Report and Recommendation is APPROVED and ADOPTED;

           4.       The Petition for Writ of Habeas Corpus is DISMISSED with prejudice and

without an evidentiary hearing;

           5.       A certificate of appealability WILL NOT ISSUE as there is no basis for

concluding that “reasonable jurists could debate whether . . . the petition should have been

resolved in a different manner or that the issues presented were adequate to deserve

encouragement to proceed further;” 1 and




1
    Slack v. McDaniel, 529 U.S. 473, 484 (2000) (internal citation and quotation omitted).
6.    The Clerk of Court is directed to CLOSE the case.

It is so ORDERED.

                                             BY THE COURT:

                                             /s/ Cynthia M. Rufe
                                             _____________________
                                             CYNTHIA M. RUFE, J.




                                     2
